REX D. DAVIS, Justice,
dissenting in No. 10-14-00102-CV.
In a memorandum opinion, we dismissed the appeal of Appellant, a pro se state-prison inmate, because he failed to comply with Chapter 14 by not filing an affidavit or declaration “relating to previous filings” or a certified copy of his inmate account statement. Ex parte N.C., No. 10-14-00102-CV, 2014 WL 2810632 (Tex.App.Waco June 19, 2014, no pet. h.); Tex. Civ. Prac. & Rem. Code Ann. § 14.004(a), (c) (West Supp. 2014) (requiring inmate proceeding as an indigent to file affidavit or declaration “relating to previous filings,” accompanied by certified copy of inmate’s account statement).
In a footnote, we noted the timetable for Appellant to file a motion for rehearing, essentially inviting him to cure his deficiencies so that his appeal might be reinstated. N.C., 2014 WL 2810632, at *1, n. 1. Appellant filed a motion for rehearing and asked that we allow him thirty days to file a declaration “relating to previous filings.”
At the Court’s direction, the Clerk of the Court notified Appellant by letter that unless he filed an affidavit or declaration of previous filings within thirty days, his motion for rehearing would be denied. Appellant timely filed his declaration of previous filings, but it was not accompanied by a certified copy of his inmate account statement. The Clerk of the Court, again at the Court’s direction, then notified Appellant that unless he filed a certified copy *361of his inmate account statement within twenty-one days, his motion for rehearing would be denied. Appellant timely filed a. certified copy of his inmate account statement.
After the Court has thrice invited Appellant to cure his section 14.004 deficiencies, the majority now denies his motion for rehearing. I respectfully dissent.
Plainly, Chapter 14 now applies to appeals and original proceedings. Tex. Civ. Prac. & Rem. Code Ann. § 14.002(a) (West Supp. 2014); Douglas v. Turner, 441 S.W.3d 337, 338 (Tex.App.-Waco 2013, no pet.). But until now, we have been consistently allowing inmates to cure their Chapter 14 deficiencies on rehearing and granting their motions for rehearing after, as we had in this case, essentially invited them to do so.1 E.g., Atkins v. Herrera, No. 10-13-00283-CV (Tex.App-Waco Feb. 6, 2014, order) (not designated for publication); Keeter v. State, No. 10-13-00310-CV (Tex.App.-Waco Mar. 13, 2014, order) (not designated for publication); Mahuron v. TDCJ, No. 10-14-00116-CV (Tex.App.-Waco Aug. 14, 2014, order) (not designated for publication); see also Reed v. Ford, No. 10-13-00279-CV, 2013 WL 5290112, at *2, n. 2 (Tex.App.-Waco Sept. 19, 2013, no pet.) (including same footnote with deadline for motion for rehearing).
Moreover, in the trial court, an inmate can correct a section 14.004 deficiency by amendment on rehearing. See Brown v. Lubbock Cty. Comm’rs Ct., 185 S.W.3d 499, 503 (Tex.App.-Amarillo 2005, no pet.). Because the majority in this appeal denies Appellant the opportunity to correct his section 14.004 deficiency on rehearing, I respectfully dissent to the denial of his motion for rehearing.
REX D. DAVIS, Justice, dissenting in No. 10-14-00153-CV.
Alvie Robinson, a pro se inmate, sought mandamus relief in this original proceeding because of the respondent trial judge’s alleged failure to timely rule on Robinson’s motion for summary judgment in the underlying civil case. In a memorandum opinion, we dismissed the petition for writ of mandamus because Robinson had failed to comply with Chapter 14 by not filing an affidavit or declaration “relating to previous filings.” In re Robinson, No. 10-14-00153-CV, 2014 WL 2720884 (Tex.App.Waco June 12, 2014, orig. proceeding); Tex. Civ. Prac. & Rem. Code Ann. § 14.004(a) (West Supp. 2014) (requiring inmate to file affidavit or declaration “relating to previous filings”).
In a footnote, we noted the timetable for Robinson to file a motion for rehearing, essentially inviting him to cure his deficiency so that his original proceeding might be reinstated. Robinson, 2014 WL 2720884, at *1, n. 1. Robinson did just that; he filed a motion for rehearing that included his declaration of previous filings. Despite Robinson’s curing his deficiencies, the majority now denies his motion for rehearing.
Plainly, Chapter 14 now applies to appeals and original proceedings. Tex. Civ. Prac. & Rem. Code Ann. § 14.002(a) (West Supp. 2014); Douglas v. Turner, 441 S.W.3d 337, 338 (Tex.App.-Waco 2013, no pet.). But until now, we have been consistently allowing inmates to cure their Chapter 14 deficiencies on rehearing and granting their motions for rehearing after, as we had in this case, essentially invited *362them to do so.1 E.g., Atkins v. Herrera, No. 10-13-00283-CV (Tex.App.-Waco Feb. 6, 2014, order) (not designated for publication); Keeter v. State, No. 10-13-00310-CV (Tex.App.-Waco Mar. 13, 2014, order) (not designated for publication); Mahuron v. TDCJ, No. 10-14-00116-CV (Tex.App.Waco Aug. 14, 2014, order) (not designated for publication); see also Reed v. Ford, No. 10-13-00279-CV, 2013 WL 5290112, at *2, n. 2 (Tex.App.-Waco Sept. 19, 2013, no pet.) (including same footnote with deadline for motion for rehearing).
Moreover, in the trial court, an inmate can correct a section 14.004 deficiency by amendment on rehearing. See Brown v. Lubbock Cty. Comm’rs Ct., 185 S.W.3d 499, 503 (Tex.App.-Amarillo 2005, no pet.). Because the majority in this proceeding denies Robinson the opportunity to correct his section 14.004 deficiency on rehearing, I respectfully dissent to the denial of his motion for rehearing.
Furthermore, upon reinstatement of this proceeding, I would abate this proceeding because the respondent trial court judge died while this proceeding was pending; under Rule 7.2(b), the successor trial court judge must be allowed- to reconsider the original trial court judge’s decision. Tex. R. App. P. 7.2(b); In re Whitfield, 134 S.W.3d 314 (Tex.App.-Waco 2003, order).
REX D. DAVIS, Justice, dissenting in No. 10-14-00191-CV.
In a memorandum opinion, we dismissed the appeal of Appellant Brent Alan McLean, a pro se state-prison inmate, because he failed to comply with Chapter 14 by not filing an affidavit or declaration .“relating to previous filings” or a certified copy of his inmate account statement. McLean v. Livingston, No. 10-14-00191-CV, 2014 WL 3559279 (Tex.App.-Waco July 17, 2014, no pet. h.); Tex. Civ. Prac. & Rem. Code Ann. § 14.004(a), (c) (West Supp. 2014) (requiring inmate to file affidavit or declaration “relating to previous filings,” accompanied by certified copy of inmate’s account statement).
In a footnote, we noted the timetable for McLean to file a motion for rehearing, essentially inviting him to cure his deficiencies so that his appeal might be reinstated. McLean, 2014 WL 3559279, at *1, n. 1. McLean did just that; he filed a motion for rehearing and an amended notice of appeal that included his declaration of previous filings and a certified copy of his inmate account statement. Despite McLean’s curing his deficiencies, the majority now denies McLean’s motion for rehearing.
Plainly, Chapter 14 now applies to appeals and original proceedings. Tex. Civ. Prac. & Rem.Code Ann. § 14.002(a) (West Supp. 2014); Douglas v. Turner, 441 S.W.3d 337, 338 (Tex.App.-Waco 2013, no pet.). But until now, we have been consistently allowing inmates to cure their Chapter 14 deficiencies on rehearing and granting their motions for rehearing after, as we had in this case, essentially invited them to do so.1 E.g., Atkins v. Herrera, No. 10-13-00283-CV (Tex.App.-Waco Feb. *3636, 2014, order) (not designated for publication); Keeter v. State, No. 10-13-00310-CV (Tex.App.-Waco Mar. 13, 2014, order) (not designated for publication); Mahuron v. TDCJ, No. 10-14-00116-CV (Tex.App.Waco Aug. 14, 2014, order) (not designated for publication); see also Reed v. Ford, No. 10-13-00279-CV, 2013 WL 5290112, at *2, n. 2 (Tex.App.-Waco Sept. 19, 2013, no pet.) (including same footnote with deadline for motion for rehearing).
Moreover, in the trial court, an inmate can correct a section 14.004 deficiency by amendment on rehearing. See Brown v. Lubbock Cty. Comm’rs CL, 185 S.W.3d 499, 503 (Tex.App.-Amarillo 2005, no pet.). Because the majority in this appeal denies McLean the opportunity to correct his section 14.004 deficiency on rehearing, I respectfully dissent to the denial of his motion for rehearing.

. I now believe that the correct and the more judicially efficient practice would be to notify the appellant of the section 14.004 deficiency and allow the appellant an opportunity to cure before dismissal. See Tex. R. App. P. 44.3; Higgins v. Randall County Sheriffs' Office, 193 S.W.3d 898 (Tex.2006); Verburgt v. Dorner, 959 S.W.2d 615, 616-17 (Tex.1997).


. I now believe that the correct and the more judicially efficient practice would be to notify the appellant or relator of the section 14.004 deficiency and allow the appellant or relator an opportunity to cure before dismissal. See Tex R. App. P. 44.3; Higgins v. Randall County Sheriffs Office, 193 S.W.3d 898 (Tex.2006); Verburgt v. Dorner, 959 S.W.2d 615, 616-17 (Tex. 1997).


. I now believe that the correct and the more judicially efficient practice would be to notify the appellant of the section 14.004 deficiency and allow the appellant an opportunity to cure before dismissal. See TexR.App. P. 44.3; Higgins v. Randall County Sheriffs Office, 193 S.W.3d 898 (Tex.2006); Verburgt v. Dorner, 959 S.W.2d 615, 616-17 (Tex.1997).